Case 2:20-cv-11087-VBF-KK Document 16 Filed 04/21/21 Page 1 of 12 Page ID #:104




  1
  2
  3
  4
  5
  6
                             UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10       JOHN C. YOUNG,                               Case No. CV 20-11087-VBF (KK)
 11                              Plaintiff,
 12                         v.                         ORDER DISMISSING COMPLAINT
                                                       WITH LEAVE TO AMEND
 13       LOS ANGELES POLICE
          DEPARTMENT, ET AL.,
 14
                                 Defendant(s).
 15
 16
 17
                                                 I.
 18
                                       INTRODUCTION
 19
             Plaintiff John C. Young (“Plaintiff”), proceeding pro se and in forma pauperis,
 20
      filed a Complaint pursuant to 42 U.S.C. § 1983 (“Section 1983”) for violations of his
 21
      Fourth Amendment rights. For the reasons discussed below, the Court dismisses the
 22
      Complaint with leave to amend.
 23
                                                 II.
 24
                          ALLEGATIONS IN THE COMPLAINT
 25
             On November 30, 2020, Plaintiff constructively filed 1 a Complaint against the
 26
      Los Angeles Police Department (“LAPD”), the County of Los Angeles, Sergeant
 27
 28   1 Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading
      to mail to court, the court deems the pleading constructively “filed” on the date it is
Case 2:20-cv-11087-VBF-KK Document 16 Filed 04/21/21 Page 2 of 12 Page ID #:105




  1   Smith, and various “John Doe” defendants in their individual and official capacities.
  2   ECF Docket No. (“Dkt.”) 1.
  3         On February 2, 2021, prior to the Court screening the Complaint, Plaintiff
  4   constructively filed a First Amended Complaint (“FAC”) against the LAPD, “John
  5   Does 1-10,” and five LAPD employees in their individual capacity: Officer Grant,
  6   Officer Lopez, Officer Arnendariz, Officer Dzwoniarek, and Sergeant Smith
  7   (collectively, “Defendants”). Dkt. 8, FAC at 3-4. The FAC alleges Defendants
  8   subjected Plaintiff to a “warrantless arrest and subsequent malicious prosecution” in
  9   violation of the Fourth Amendment. Id. at 5. Specifically, the FAC sets forth the
 10   following relevant allegations:
 11         On November 5, 2019, Plaintiff was arrested by the LAPD. Id. at 9. On the
 12   day of his arrest, Plaintiff was shopping at a CVS when he believed he observed the
 13   cashier “jotting down his credit card number.” Id. at 5. Plaintiff left the CVS and
 14   entered a nearby cell phone store in the shopping plaza to call the police. Id. at 5-6.
 15   Defendants Dzwoniarek and Arnendariz approached Plaintiff, who “requested to file
 16   a report,” but was told by the officers that they had been alerted to Plaintiff’s
 17   “disruptive” behavior. Id. at 6. The officers instructed Plaintiff to leave and told
 18   Plaintiff they would take down his report after they attended to an “entirely different
 19   matter” that had originally brought them to the plaza. Id. Defendants Dzwoniarek
 20   and Arnendariz then walked away to join defendants Grant, Lopez, Smith and
 21   “several other unnamed officers.” Id.
 22         After “three hours of waiting” and approaching the group of officers multiple
 23   times, 2 Plaintiff approached defendant Smith, who told Plaintiff, “[Plaintiff] had not
 24   presented the requisite evidence to motivate a report or any other kind of
 25
 26   signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010); see Douglas v.
      Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule applies to
 27   Section 1983 suits filed by pro se prisoners”).
      2 Plaintiff alleges the delay was caused because Defendants were “argu[ing] about …
 28   [an off duty] bar incident.” Id. at 10-12.
                                                   2
Case 2:20-cv-11087-VBF-KK Document 16 Filed 04/21/21 Page 3 of 12 Page ID #:106




  1   investigatory inquiry” and that Plaintiff should take it up at the “sub-station.” Id. at 7.
  2   Plaintiff then got in his car and pulled around to the CVS where Defendants were
  3   standing. Id. Plaintiff rolled down his driver-side window and “sought to verbally
  4   complain” to defendant Smith, who was on the left side of Plaintiff’s vehicle in the
  5   parking lot, while the other officers were on the right side of Plaintiff’s vehicle. Id. at
  6   8. The “discussion between [Plaintiff] and defendant Smith became heated,” and “at
  7   some point,” defendant Smith ordered Plaintiff out of the vehicle and arrested him
  8   without a warrant. Id. Plaintiff was taken into custody and posted bond, and “a new
  9   court [date] of December 6, 2019 was set.” Id. at 9.
 10          On December 6, 2019, Plaintiff was arraigned and charged with violating
 11   section 422 of the California Penal Code for making criminal threats in case number
 12   LACBA48258401. Id. at 9, 12. Plaintiff’s bail was raised to $1,075,000 “to reflect his
 13   two previous strikes” and Plaintiff “was now facing a maximum sentence of life in
 14   prison.” Id. Plaintiff was remanded into the custody of Los Angeles County Jail for
 15   “about fifty days, during which the defendants – via fraud, corruption, perjury and
 16   fabricated evidence – maliciously prosecuted [Plaintiff], exposing him to a maximum
 17   sentence of life in prison.” Id. at 5, 9-10.
 18          On January 15, 2020, Plaintiff’s preliminary examination proceeded before
 19   Magistrate Judge Murgia in case number LACBA48258401. Id. at 10. Plaintiff states
 20   Defendants had prepared police reports that falsely claimed Plaintiff stated to
 21   defendants Grant and Arnendariz, “I’m gonna ram your fucken SUV. You gonna get
 22   hurt.” Id. at 10. At the preliminary hearing, defendants Smith and Grant “committed
 23   perjury” and “furthered their malicious plot” by falsely testifying that Plaintiff had
 24   “told the two women officers [defendants Grant and Arnendariz] that he was gonna
 25   ram . . . their fucken SUV,” but Plaintiff never made such statements to defendants
 26   Grant and Arnendariz. Id. at 10-12. Plaintiff submitted a report prepared by “the
 27   detective assigned to the case,” which “truthfully stated that [Plaintiff] had been
 28   addressing Sergeant Smith the whole time” during the incident of Plaintiff’s arrest and
                                                     3
Case 2:20-cv-11087-VBF-KK Document 16 Filed 04/21/21 Page 4 of 12 Page ID #:107




  1   that therefore, “there was no criminal threat.” Id. at 10-11. At the end of the hearing,
  2   the Magistrate Judge “set aside the Complaint, ruling that the arrest has been without
  3   probable cause,” id. at 11, and the “prosecution terminated in [Plaintiff]’s favor,” id. at
  4   5.
  5          Plaintiff alleges Defendants’ actions constitute malicious prosecution because a
  6   criminal case was commenced by Defendants; the case was terminated in Plaintiff’s
  7   favor; the case was brought “without probable cause – established by the ruling at the
  8   preliminary examination”; and the case was “initiated with malice – established by the
  9   perjury, fraud, blatant lies and other unethical acts.” Id. at 13.
 10          Plaintiff alleges the LAPD “authorized and ratified” the wrongful acts of the
 11   individual defendants, as “the result of policies, practices and customs to subject
 12   persons to outrageous and unreasonable seizures void of probable cause [and]
 13   malicious initiations of fraudulent criminal complaint[s] aimed at ruining lives.” Id.
 14   Plaintiff also alleges the LAPD is liable for “failure to train their employees where the
 15   failure amounts to LAPD officers constantly engaging in fraudulent and warrantless
 16   arrest, the subsequent unjustified confinements and malicious prosecutions.” Id.
 17          Plaintiff further alleges Defendants’ actions caused “stress, anxiety,” “[loss of]
 18   hundreds of thousands of dollars by posting bail, paying for his car to be released
 19   from impound, loss of money on a house he was selling, lost money on his braces…
 20   [and] loss of potential income.” Id. Plaintiff seeks compensatory and punitive
 21   damages. Id. at 15.
 22                                               III.
 23                                 STANDARD OF REVIEW
 24          Where a plaintiff is proceeding in forma pauperis, a court must screen the
 25   complaint under 28 U.S.C. § 1915 and is required to dismiss the case at any time if it
 26   concludes the action is frivolous or malicious, fails to state a claim on which relief may
 27   be granted, or seeks monetary relief against a defendant who is immune from such
 28
                                                   4
Case 2:20-cv-11087-VBF-KK Document 16 Filed 04/21/21 Page 5 of 12 Page ID #:108




  1   relief. 28 U.S.C. § 1915(e)(2)(B); see also Barren v. Harrington, 152 F.3d 1193, 1194
  2   (9th Cir. 1998).
  3          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
  4   “short and plain statement of the claim showing that the pleader is entitled to relief.”
  5   FED. R. CIV. P. 8(a)(2). In determining whether a complaint fails to state a claim for
  6   screening purposes, a court applies the same pleading standard as it would when
  7   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
  8   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
  9          A complaint may be dismissed for failure to state a claim “where there is no
 10   cognizable legal theory or an absence of sufficient facts alleged to support a
 11   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
 12   considering whether a complaint states a claim, a court must accept as true all of the
 13   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
 14   2011). The court, however, need not accept as true “allegations that are merely
 15   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
 16   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
 17   need not include detailed factual allegations, it “must contain sufficient factual matter,
 18   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
 19   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
 20   678 (2009)). A claim is facially plausible when it “allows the court to draw the
 21   reasonable inference that the defendant is liable for the misconduct alleged.” Id. The
 22   complaint “must contain sufficient allegations of underlying facts to give fair notice
 23   and to enable the opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d
 24   1202, 1216 (9th Cir. 2011).
 25          “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
 26   however inartfully pleaded, must be held to less stringent standards than formal
 27   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
 28   Liberal construction, however, should only be afforded to “a plaintiff’s factual
                                                   5
Case 2:20-cv-11087-VBF-KK Document 16 Filed 04/21/21 Page 6 of 12 Page ID #:109




  1   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989), and a court need not
  2   accept as true “unreasonable inferences or assume the truth of legal conclusions cast
  3   in the form of factual allegations,” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir.
  4   2003).
  5            If a court finds the complaint should be dismissed for failure to state a claim,
  6   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
  7   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
  8   appears possible the defects in the complaint could be corrected, especially if the
  9   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
 10   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
 11   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
 12   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
 13                                                IV.
 14                                         DISCUSSION
 15   A.       PLAINTIFF FAILS TO STATE A CLAIM AGAINST THE LAPD
 16            1.    Applicable Law
 17            A municipality “may not be sued under § 1983 for an injury inflicted solely by
 18   its employees or agents. Instead, it is when execution of a government’s policy or
 19   custom, whether made by its lawmakers or by those whose edicts or acts may fairly be
 20   said to represent official policy, inflicts the injury that the government as an entity is
 21   responsible under § 1983.” Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S.
 22   658, 694 (1978). An “official-capacity suit is, in all respects other than name, to be
 23   treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985);
 24   see also Brandon v. Holt, 469 U.S. 464, 471-72 (1985); Larez v. City of Los Angeles,
 25   946 F.2d 630, 646 (9th Cir. 1991). Such a suit “is not a suit against the official
 26   personally, for the real party in interest is the entity.” Graham, 473 U.S. at 166
 27   (emphasis in original).
 28
                                                    6
Case 2:20-cv-11087-VBF-KK Document 16 Filed 04/21/21 Page 7 of 12 Page ID #:110




  1         To state a cognizable Section 1983 claim against a municipality or local
  2   government officer in his or her official capacity, a plaintiff must show the alleged
  3   constitutional violation was committed “pursuant to a formal governmental policy or
  4   a ‘longstanding practice or custom which constitutes the standard operating procedure
  5   of the local governmental entity.’” Gillette v. Delmore, 979 F.2d 1342, 1346 (9th Cir.
  6   1992) (internal quotation marks omitted). Proof of random acts or isolated events is
  7   insufficient to establish a custom or practice. Navarro v. Block, 72 F.3d 712, 714 (9th
  8   Cir. 1996). Rather, a plaintiff must prove widespread, systematic constitutional
  9   violations which have become the force of law. Board of Cnty. Comm’rs of Bryan
 10   Cnty. v. Brown, 520 U.S. 397, 404 (1997). In addition, a plaintiff must show the
 11   policy, practice, or custom was “(1) the cause in fact and (2) the proximate cause of
 12   the constitutional deprivation.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996).
 13         Additionally, a municipality may be held liable for a constitutional violation if it
 14   inadequately trains its employees. City of Canton v. Harris, 489 U.S. 378, 388 (1988).
 15   Under a deficient training theory, a municipality may be held liable where the
 16   continued “adherence by policymakers ‘to an approach that they know or should
 17   know has failed to prevent tortious conduct by employees may establish the conscious
 18   disregard for the consequences of their action – the ‘deliberate indifference’ –
 19   necessary to trigger municipal liability.” Long v. Cnty. of Los Angeles, 442 F.3d 1178,
 20   1186 (9th Cir. 2006) (citing Board of Cnty. Comm’rs of Bryan Cnty., 520 U.S. at 407).
 21   Moreover, “the existence of a pattern of tortious conduct by inadequately trained
 22   employees may tend to show that the lack of proper training, rather than a one-time
 23   negligent administration of the program or factors peculiar to the officer involved in a
 24   particular incidence, is the ‘moving force’ behind the plaintiff’s injury.” Board of Cty.
 25   Comm’rs of Bryan Cty., 520 U.S. at 407-08. Alternatively, a plaintiff may prove a
 26   failure-to-train claim without showing a pattern of constitutional violations where “a
 27   violation of federal rights may be a highly predictable consequence of a failure to
 28
                                                  7
Case 2:20-cv-11087-VBF-KK Document 16 Filed 04/21/21 Page 8 of 12 Page ID #:111




  1   equip law enforcement officers with specific tools to handle recurring situations.” Id.
  2   at 409.
  3          Lastly, “[a] municipality may be held liable for a constitutional violation if a
  4   final policymaker ratifies a subordinate’s actions.” Lytle v. Carl, 382 F.3d 978, 986
  5   (9th Cir. 2004) (citing Christie v. Iopa, 176 F.3d 1231, 1238 (9th Cir. 1999)). “To
  6   show ratification, a plaintiff must demonstrate that the ‘authorized policymakers
  7   approved a subordinate’s decision and the basis for it.’” Christie, 176 F.3d at 1239
  8   (quoting City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988)).
  9          2.     Analysis
 10          Here, Plaintiff fails to demonstrate he was wrongly arrested or prosecuted
 11   pursuant to a formal governmental policy or a “longstanding practice or custom” of
 12   the LAPD.
 13          Plaintiff alleges the LAPD “authorized and ratified” the acts of the individual
 14   defendants, “whose wrongful conduct was the result of policies, practices and
 15   customs” of making arrests without probable cause and maliciously initiating criminal
 16   complaints “aimed at ruining lives.” Dkt. 8 at 13. Plaintiff also alleges the LAPD is
 17   liable for “failure to train their employees.” Id. These conclusory allegations are
 18   insufficient to state a Section 1983 claim against the LAPD.
 19          First, Plaintiff does not demonstrate widespread, systematic violations which
 20   have become the force of law. See Board of Cnty. Comm’rs of Bryan Cnty., 520 U.S.
 21   at 404. The FAC does not plausibly allege the LAPD has a policy, custom, or practice
 22   to falsely arrest suspects without probable cause, falsely submit police reports, or
 23   falsely provide testimony in preliminary hearings; rather, Plaintiff merely alleges an
 24   isolated arrest and investigation that resulted in his prosecution.
 25          Additionally, the FAC does not include specific factual allegations
 26   demonstrating the LAPD is liable for failure to train its employees. Plaintiff does not
 27   allege facts “the need for more or different training [was] obvious” and that
 28   policymakers did not correct the alleged deficiency, despite it being likely to occur.
                                                   8
Case 2:20-cv-11087-VBF-KK Document 16 Filed 04/21/21 Page 9 of 12 Page ID #:112




  1   See City of Canton, 489 U.S. at 396. Finally, despite Plaintiff’s conclusion the LAPD
  2   “authorized and ratified” the acts of the individual defendants named in the FAC, the
  3   FAC does not allege facts demonstrating “authorized policymakers” approved the
  4   defendants’ decisions to arrest and prosecute Plaintiff. See Christie, 176 F.3d at 1239.
  5          Accordingly, Plaintiff’s Fourth Amendment claim against the LAPD is subject
  6   to dismissal.
  7   B.     PLAINTIFF’S CLAIMS AGAINST THE DOE DEFENDANTS ARE
  8          SUBJECT TO DISMISSAL
  9          1.       Applicable Law
 10          To state a Section 1983 claim against a defendant for violation of civil rights
 11   under Section 1983, a plaintiff must allege that the defendant deprived him or her of a
 12   right guaranteed under the Constitution or a federal statute. See West v. Atkins, 487
 13   U.S. 42, 48 (1988); Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 624 (9th
 14   Cir. 1998). A plaintiff must present facts showing how a particular defendant was
 15   directly and personally involved in inflicting the alleged injury. See Iqbal, 556 U.S. at
 16   676. Moreover, although a complaint need not include detailed factual allegations, it
 17   “must contain sufficient factual matter, accepted as true, to state a claim to relief that
 18   is plausible on its face.” Cook, 637 F.3d at 1004 (quoting Iqbal, 556 U.S. at 678).
 19          2.       Analysis
 20               Here, the FAC fails to allege specific facts regarding “John Does 1-10.”
 21   Rather, Plaintiff asserts the “named” Defendants filed and submitted police reports
 22   regarding his arrest incident. Plaintiff does not allege facts indicating any other
 23   defendants were involved. Plaintiff must allege specific facts showing how each Doe
 24   defendant was directly and personally involved in inflicting the alleged constitutional
 25   injury. See Iqbal, 556 U.S. at 676 (“[A] plaintiff must plead that each Government-
 26   official defendant, through the official’s own individual actions, has violated the
 27   Constitution.”).
 28
                                                    9
Case 2:20-cv-11087-VBF-KK Document 16 Filed 04/21/21 Page 10 of 12 Page ID #:113




   1          Accordingly, Plaintiff’s claims against the Doe defendants are subject to
   2   dismissal.
   3                                                V.
   4                LEAVE TO FILE A SECOND AMENDED COMPLAINT
   5          For the foregoing reasons, the FAC is subject to dismissal. As the Court is
   6   unable to determine whether amendment would be futile, leave to amend is granted.
   7   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
   8   advised that the Court’s determination herein that the allegations in the FAC are
   9   insufficient to state a particular claim should not be seen as dispositive of that claim.
  10   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
  11   matter in the pleading, accepted as true, to state a claim to relief that is viable on its
  12   face, Plaintiff is not required to omit any claim in order to pursue this action.
  13   However, if Plaintiff asserts a claim in a Second Amended Complaint that has been
  14   found to be deficient without addressing the claim’s deficiencies, then the Court,
  15   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
  16   district judge a recommendation that such claim be dismissed with prejudice for
  17   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
  18   the district judge as provided in the Local Rules Governing Duties of Magistrate
  19   Judges.
  20          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
  21   service date of this Order, Plaintiff choose one of the following two options:
  22          1.     Plaintiff may file a Second Amended Complaint to attempt to cure the
  23   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a blank
  24   Central District civil rights complaint form to use for filing the Second Amended
  25   Complaint, which the Court encourages Plaintiff to use.
  26          If Plaintiff chooses to file a Second Amended Complaint, Plaintiff must clearly
  27   designate on the face of the document that it is the “Second Amended Complaint,” it
  28   must bear the docket number assigned to this case, and it must be retyped or
                                                    10
Case 2:20-cv-11087-VBF-KK Document 16 Filed 04/21/21 Page 11 of 12 Page ID #:114




   1   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
   2   include new defendants or allegations that are not reasonably related to the claims
   3   asserted in the FAC. In addition, the Second Amended Complaint must be complete
   4   without reference to the Complaint, FAC, or any other pleading, attachment, or
   5   document.
   6          An amended complaint supersedes the preceding complaint. Ferdik v.
   7   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
   8   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
   9   leave to amend as to all claims raised here, any claim raised in a preceding
  10   complaint is waived if it is not raised again in the Second Amended Complaint.
  11   Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012).
  12          The Court advises Plaintiff that it generally will not be well-disposed toward
  13   another dismissal with leave to amend if Plaintiff files a Second Amended Complaint
  14   that continues to include claims on which relief cannot be granted. “[A] district
  15   court’s discretion over amendments is especially broad ‘where the court has already
  16   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cnty.
  17   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
  18   1261. Thus, if Plaintiff files a Second Amended Complaint with claims on
  19   which relief cannot be granted, the Second Amended Complaint will be
  20   dismissed without leave to amend and with prejudice.
  21          2.     Alternatively, Plaintiff may file a notice with the Court that Plaintiff
  22   intends to stand on the allegations in the FAC. If Plaintiff chooses to stand on the
  23   FAC despite the deficiencies in the claims identified above, then the Court will submit
  24   a recommendation to the assigned district judge that the deficient claims discussed
  25   in this Order be dismissed with prejudice for failure to state a claim, subject to
  26   Plaintiff’s right at that time to file Objections with the district judge as provided in the
  27   Local Rules Governing Duties of Magistrate Judges. If the assigned district judge
  28   accepts the findings and recommendations of the undersigned Magistrate Judge and
                                                   11
Case 2:20-cv-11087-VBF-KK Document 16 Filed 04/21/21 Page 12 of 12 Page ID #:115




   1   dismisses the deficient claims discussed in this Order, the Court will issue a separate
   2   order regarding service of any claims remaining in the FAC at that time.
   3          3.     Finally, Plaintiff may voluntarily dismiss the action without prejudice,
   4   pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to
   5   mail Plaintiff a blank Notice of Dismissal Form, which the Court encourages Plaintiff
   6   to use if Plaintiff chooses to voluntarily dismiss the action.
   7          Plaintiff is explicitly cautioned that failure to timely respond to this
   8   Order will result in this action being dismissed with prejudice for failure to
   9   state a claim, or for failure to prosecute and/or obey Court orders pursuant to
  10   Federal Rule of Civil Procedure 41(b).
  11
  12   Dated: April 21, 2021
  13                                             HONORABLE KENLY KIYA KATO
                                                 United States Magistrate Judge
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   12
